Citation Nr: 0418606	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  04-15 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
January 1941 to October 1944.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied the veteran's claim for a total disability 
rating based on individual unemployability (TDIU).

The veteran filed a motion on June 18, 2004 to advance his 
case on the Board's docket due to his advanced age.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).  
The Board granted his motion on June 29, 2004.


FINDINGS OF FACT

1.  The veteran is service connected for hypertrophic 
arthritis of the right knee with limitation of motion, rated 
50 percent disabling; a scar of the right hip, as a residual 
of a shell fragment wound, rated 10 percent disabling; and he 
has noncompensable ratings for a scar on his right shoulder, 
also a residual of a shell fragment wound, and for residuals 
of malaria.  His combined rating is 60 percent.

2.  The veteran's service-connected disabilities prevent him 
from securing and maintaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 
4.25 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to a TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

The veteran is service connected for hypertrophic arthritis 
of the right knee with limitation of motion, as a residual of 
a shell fragment wound, rated 50 percent disabling; a scar of 
the right hip, as a residual of a shell fragment wound, rated 
10 percent disabling; and he has noncompensable (i.e., 0 
percent) ratings for a scar on his right shoulder, also as a 
residual of a shell fragment wound, and for residuals of 
malaria.  His combined rating is 60 percent.  



38 C.F.R. § 4.16(a)(2) provides that for the purpose of one 
60 percent disability rating, or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  Also, 
38 C.F.R. § 4.16(a)(3) provides that for the purpose of one 
60 percent disability rating, or one 40 percent disability in 
combination, disabilities affecting a single body system, 
e.g., orthopedic, will be considered as one disability.  

Here, the veteran's compensable disabilities all affect the 
musculoskeletal or orthopedic system.  Also, the service 
medical records and the veteran's RO testimony in May 1959, 
together with his numerous statements over the years, confirm 
that his disabilities of the right knee, right hip, and right 
shoulder all stem from the same combat-related incident 
during his active service.  So he meets the threshold minimum 
rating requirements of section 4.16(a) for a TDIU, meaning he 
can receive this benefit if it is determined that he is 
unable to obtain or retain substantially gainful employment 
due to his service-connected disabilities.

Concerning a veteran's ability to work, "marginal 
employment," for example, as a self-employed worker or at odd 
jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

As indicated, the veteran's service-connected right knee 
disorder, by itself, is rated 50 percent disabling.  He also 
has a 10 percent rating for his service-connected right hip 
disability.  

In a January 1997 statement, Dr. Turco noted the veteran had 
experienced increasing pain in both knees, but particularly 
in the left knee.  He had previously undergone right knee 
surgery.  X-rays revealed a complete loss of the medial joint 
lines, although arthritic changes were more severe in the 
left knee.  Bilateral total knee replacements were 
recommended, but he was a poor surgical risk due to his heart 
disease.  With respect to working, he was obviously totally 
disabled.  

Although Dr. Turco's January 1997 statement was predicated 
upon arthritis in both of the veteran's knees, including the 
nonservice-connected left knee, in an April 1997 statement 
this physician evaluated the veteran's right knee and stated 
that in his opinion the veteran still was completely disabled 
because of the osteoarthritic changes in this knee.  Dr. 
Turco also indicated the arthritis was related to the 
service-connected injury of the right knee while in the 
military, and that the veteran was not a candidate for a 
joint replacement.  

On VA examination in July 1997 the veteran reported having 
had difficulty with both knees.  He had used a cane as an 
ambulatory aid for the last 10 years.  The diagnoses included 
limitation of motion and severe degenerative arthritis of the 
right knee, and limitation of motion and degenerative 
arthritis of the left knee.  

On VA examination in October 2002 the veteran had several 
complaints with respect to his service-connected right 
shoulder disability, but only complained of occasional 
burning of the right hip scar.  He had received a coronary 
artery bypass graft, and he had suffered a stroke in 1995.  
Very minimally, he was able to ambulate and he generally used 
a wheelchair to get about.  

In a March 2003 statement Dr. Kafer stated that he had 
treated the veteran for a number of years and that he could 
not manipulate his wheelchair because of his service-
connected disability.  

A VA examination was conducted in May 2003, in conjunction 
with the veteran's TDIU claim, for a medical opinion on 
whether he is unemployable due to the severity of his 
service-connected disabilities.  The examiner reviewed the 
veteran's medical records and noted his past medical history, 
including multiple nonservice-connected disabilities.  He 
depended upon his wife for his activities of daily living and 
even for self-care activities.  He was mostly confined to a 
wheelchair or motorized scooter.  His mobility was severely 
limited due to arthritis of both knees and residuals of a 
left hip fracture.  However, it was also specifically stated 
that "[h]is right shoulder function and right knee function 
are significantly impaired and this impairment affects 
significantly for any physical or sedentary employment.  I do 
not believe that [the veteran] is able to get any gainful 
employment."  

In several VA Form 21-8940s, applications for a TDIU, the 
veteran reported having four years of high school education 
as well as education or training in agriculture and 
landscaping.  His primary employment for the last several 
decades had been as the manager of a cemetery.  

It is quite apparent from the relevant evidence of record 
that the combination of service-connected and nonservice-
connected disabilities renders the veteran unemployable.  
Indeed, this is evident by all of the medical opinions on 
file.  However, the more determinative issue is whether the 
service-connected disabilities, alone, preclude obtaining or 
retaining substantially gainful employment.  That is to say, 
the conditions that are not service connected cannot serve as 
a basis for granting the claim for a TDIU; rather, 
unemployability must be irrespective of these nonservice-
connected conditions.

In deciding whether the veteran is unemployable due to the 
various disabilities related to his service in the military, 
it is the Board's obligation to weigh any contrasting or 
conflicting medical diagnoses or opinions.  See Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  In this regard, the May 2003 VA examiner was 
specifically asked to render an opinion based solely upon the 
impact of the veteran's service-connected disabilities.  
While much of the examiner's opinion may be read as 
considering the impact of even nonservice-connected 
disabilities, based on the quoted statement above and with 
the favorable resolution of all reasonable doubt in the 
veteran's favor, as required by 38 C.F.R. § 4.3, the Board 
concludes that the VA examiner opined that the veteran's 
service-connected disabilities, even when considered alone, 
preclude him from engaging in substantially gainful 
employment.  And this favorable medical opinion is consistent 
with the April 1997 statement of Dr. Turco and the fact that 
the veteran has limited past occupational experience in any 
work other than that requiring extensive physical activity 
and in light of the fact that a total right knee replacement 
has been recommended (albeit contraindicated by his heart 
disease).  Accordingly, a TDIU is warranted.  

A Few Closing Remarks About Procedural Due Process

The Board notes, parenthetically, that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) 
became effective on November 9, 2000, and implementing 
regulations were created and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Here, in light of the fully favorable outcome granting a 
TDIU, there can be no possible prejudice to the veteran for 
any failure to comply with the VCAA notice and duty to assist 
requirements.  So further discussion of these requirements, 
including insofar as whether there has been compliance with 
them, is merely inconsequential and, therefore, unnecessary.


ORDER

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



